Order entered October 18, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00247-CR

                             CARSTEN HEDEMANN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F14-34917-R

                                           ORDER
       Appellant was convicted of aggravated sexual assault of a child younger than fourteen

years of age. Appellant filed his brief on October 11, 2018. In the brief, he uses the name of the

victim. Accordingly, we STRIKE appellant’s brief.

       We ORDER appellant to file, within TEN DAYS of the date of this order, an amended

brief that identifies the victim and any child under the age of eighteen either generically

(“victim” or “complaining witness”) or by initials only.

       We DIRECT the Clerk to send copies of this order to Jeff L. Pierce and the Dallas

County District Attorney’s Office.

                                                      /s/   CRAIG STODDART
                                                            JUSTICE